Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendments and arguments filed on 11/11/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-20 are pending in the case.
This action is made Final. 


Response to Arguments

3. 	Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive to the allowability of the claims. The Examiner agrees as outlined below that Legris does not teach the amended feature as shown below and removes the teaching of White from consideration in view of Leslie. The arguments over the teachings of White are considered moot. Nonetheless, Leslie shows the range of values that can be for each search result and displays the indication of the range in the filter section and the first interface element. Thus, this evidence no stands in contrast to applicants’ arguments for the allowability of the claims. Moreover, applicants’ amendments have necessitated this final rejection. 



Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103( a ) as unpatentable over Legris U.S. Publication No. 20130104063 published Apr. 25, 2013 in view of Leslie et al. U.S Publication  No. 20130262444 published Oct. 3, 2013.
 In regard to Independent claim 1, Legris teaches a method comprising: 
retrieving, by a computing device, search results based on a search query, the search results comprising a plurality of items that are each described by a plurality of item attributes, each of the plurality of item attributes being defined by a label and a value (See Fig. 4a-11, Para 77, search result displayed in area 45, where the dots represent the number of products meeting the search input for cameras, at any price, type, brank and performance (Para 76). 
presenting, by the computing device, a first interface element at a display, the first interface element including the search results and being navigable via input at the display to browse the search results (See fig. 4a-11, as shown area 45 is a first region with search results and on). 
presenting, by the computing device, a second interface element at the display, the second interface element being configured to display information describing at a subset of the plurality of item attributes for a search result item currently displayed in the first interface element and including a control that is selectable to add at least one of the plurality of item attributes to the subset and (See area 50, as describing price, color, customer rating, type, performance, etc., See (fig. 4b, price), Fig. 4e, (color, brand, picture or attribute of the product on display (See also Para 76, 82).  As at least noted (Para 78-79), the specification sheet or region 50 (second element) is not active. The search result in area 45 (dots) at this point shows cameras but the sheet is inactive (para 76). The user can via the interface select which items in the sheet they wish to activate to narrow the result (Fig. 4b). 

    PNG
    media_image1.png
    572
    513
    media_image1.png
    Greyscale

and modifying, by the computing device, the second interface element by displaying information  describing  the at least some of the plurality of item attributes for one of the plurality of items responsive to detecting input at the first input element selecting of the plurality of items (See Para 90, as the area 50 is adjusted for a change in area 45, (See specifically Fig. 10b input 58 causes display element to change to a different camera, which also causes the attribute to change to black from brown color of the camera and a different price (Para 89) (See also Fig 12, as multiple adjustments can be made by the user (Para 92-95).  The user selecting the dots of the camera list causes each camera to change as they navigate through the list therefore for example the colors or MP for a set of cameras in a range will change, as shown comparing fig. 7-8 when the user navigates through different cameras (para 92-93). 
Legris shows the user interface displaying a plurality of search items represented as a list (fig. 11) or as a list scrollable from left to right on the screen, which is a plurality of items,  Legris primarily displays a single display at a time and suggests other arrangement. The claims refer broadly to a feature of displaying a plurality of items, thus represents different ways of doing so. Legris also shows modifying the second interface upon selection of the first by changing the attribute elements when the user changes the product with a swipe but the claims refer to selection broadly, which could also include not changing a product. 

modifying the second element by displaying each of the at least some of the plurality of item attributes for the one of the plurality of items being displayed in the second interface element as a visual indication that displays the value for the item attribute relative to a scale of a spectrum of values for the item attribute:

But, in the analogous art of presenting search results to a user where the results can display item attributes in a second region ( price, color, etc) for the items displayed in the first region where the second interface elements change when the first element is selected and where at least some of the item attributes for the items display a value for the attribute relative to a scale of value for the attribute (See Leslie Fig 2) It is noted that Legris shows a range of value for the camera as mega pixel range (Fig. 8), a price range (Fig. 6). Nonetheless, the claim requires modifying the second interface element to display the value of the item attribute relative to a scale of values. Leslie teaches a user interface option that allows the user to drag one or more sliders to adjust search results (Para 9). Leslie teaches a display results filtering module that accepts a search criteria (Para 30-32) and displays the results in different portions of the interface but on the same interface, similar to Legris (See Leslie Para 33-37). Leslie teaches a number of filtering criteria can be used (Para 38-39). Leslie teaches a visual display element can presented on a screen, or otherwise displayed (Para 42). As shown in Fig. 2, the user can make a search request in section 54, interface with a filtering section 86, as interface element 2 and search results area 56 as first interface element area. The list of cards as a search result where each card includes a number of graphic elements (See Para 49-63). The user can adjust the display results to display cards, or a table or other result (Para 50-52). The user can view on each card graphic elements that can be adjusted. Noting on the bottom of each card is a selectable range of values for a resource availability (See item 70, Para 54-55). Leslie teaches the filtering section 86 presents options to filter the cards in first area where selection in the second interface element may sort and display fewer each of the least some of the attributes for the items being displayed  in the second interface element as an indication are positioned relative to a scale of values for the item attribute. Here it is clear in Leslie the item attribute used to display the fist item (e.g. Qual score and Avail cap) clearly displayed on each of the items in the search result is also displayed in the second interface area as an indication that displays the value for the item attribute positioned relative to a scale. In this instance the slide allows the value to be a range from 55 to 100. Noting that the slider can allow one or more value or range of values (Para 60). Leslie teaches each of the elements are selectable (para 62). Leslie specifically teaches as the user adjusts the values in the second element that the results are changed in the first area (Para 68-69) using the displayed values. The combination of the sliders of Legris with the adjustable sliders of Leslie allows for the corresponding displayed values relative to a range of values in the search result where the sliders represent attribute item of the items in the search result for the purposes of filtering the result by the item attributes. 

With respect to dependent claim 2, Legris teaches a method wherein the first interface element is presented at a first portion of the display and the second interface element is presented at a second portion of the display that is different from the first portion of the display. (See figure 4a-11, where area 45 is one area and specification sheet is a second area 50). 
With respect to dependent claim 3, Legris teaches a method further comprising receiving at least one value defining a price range for the search results and filtering the search results based on the price range (See figure 6, item 56-1, price range adjustment).  
With respect to dependent claim 4, Legris teaches a method wherein the first interface element includes a visual indication of the one of the plurality of items selected via the input at the first element (See Para 77, Fig. 4b, dot highlighted or changes in size when one is selected Para 87-89). 
dependent claim 5, Legris teaches a method further comprising detecting a swiping motion at the display and navigating among the search results  in the first interface element in response to detecting the swiping motion, wherein  navigating among the search results includes modifying the second interface element to display the subset and the additional one of the plurality of item attributes | for a search result item currently displayed in the first interface element during the navigating. (See Para 87-90, navigate left or right or up or down and Fig. 12 (Swipe left to change products). Compare where the user swipe on the dots left or right to cause the different subset of camera attributes to be shown based on the broad search result (Para 91-93). 
With respect to dependent claim 6, Legris teaches a method further comprising: modifying the display to present a list of the plurality of items included in the search results instead of the first interface element and the second interface element; and sorting the list of the plurality of items included in the search results based on one of the plurality of item attributes (See Para 91 and Fig 11, the user can tap on the first region 45 and the display changes to a list to display more than one product. See also sorting Para 85).  
With respect to dependent claim 7, Legris teaches a method further comprising receiving input describing acceptable ranges for at least two of the plurality of item attributes and filtering the search results based on the acceptable ranges (See price range fig 6 and colors fig. 7, (ranges) and camera resolution range) (See fig. 8).  
With respect to claims 8-14, claims 8-14 comprise a system, a process and a memory comprising instructions that reflect substantially similar subject matter as those in claims 1-7, thus in further view of the following, claims 8-14 are rejected along the same 

With respect to Independent claim 15, Legris teaches a method comprising: 
transmitting, by a server device, search results to a computing device, the search the search results comprising a plurality of items that are each described by a plurality of item attributes, each of the plurality of item attributes being defined by a label and a value (See Fig. 4a-11, Para 77, search result displayed in area 45, where the dots represent the number of products meeting the search input for cameras, at any price, type, brank and performance (Para 76). Legris teaches a system (Fig. 14, and device (Fig. 4-11, with a display) for presenting the first area 45 and second area 50 and the filtering user interface elements. As stated the system can be a client server system connected to a network (para 103) and the device can be one of the variety of devices (para 97-98). The device can include a touch screen to receive input (Para 99) and multiple servers can be employed (Para 100). 
causing, by the server device, the computing device to present a first interface element at a display, the first interface element including the search results and being navigable via input at the display to browse the search results(See fig. 4a-11, as shown area 45 is a first region with search results). 
causing, by the server device, the computing device to present a second interface element at the display, the second interface element being configured to display information describing at least some of the plurality of item attributes for a search result item currently displayed in the first interface element and including a control that is selectable to add at least one of the plurality of item attributes to the subset and (See area 50, as describing price, color, customer rating, type, performance, etc., See (fig. 4b, price), Fig. 4e, (color, brand, picture or attribute of the product on display (See also Para 76, 82).  As at least noted (Para 78-79), the specification sheet or region 50 (second element) is not active. The search result in area 45 (dots) at this point shows cameras but the sheet is inactive (para 76). The user can via the interface select which items in the sheet they wish to activate to narrow the result (Fig. 4b). The user can drag an item (control) to the top of the list (See Fig. 4a-4d, Para 80-83). 
and modifying, by the server device, the second interface element by displaying information describing at least some of the plurality of item attributes for one of the plurality of items responsive to detecting input at the first input element selecting of the plurality of items (See Para 90, as the area 50 is adjusted for a change in area 45, (See specifically Fig. 10b input 58 causes display element to change to a different camera, which also causes the attribute to change to black from brown color of the camera and a different price (Para 89) (See also Fig 12, as multiple adjustments can be made by the user (Para 92-95).  The user selecting the dots of the camera list causes each camera to change as they navigate through the list therefore for example the colors or MP for a set of cameras in a range will 
Legris teaches a user interface displaying a plurality of search items represented as a list (fig. 11) or as a list scrollable from left to right on the screen, which is a plurality of items, Legris primarily displays a single display at a time and suggests other arrangement. The claims refer broadly to a feature of displaying a plurality of items, thus represents different ways of doing so. Legris also shows modifying the second interface upon selection of the first by changing the attribute elements when the user changes the product with a swipe but the claims refer to selection broadly, which could also include not changing a product. 
Legris does not teach:
each of the at least some of the plurality of item attributes for the one of the plurality of items being displayed in the second interface element as a visual indication that displays the value for the item attribute relative to a scale of a spectrum of values for the item attribute:

However,  The combination of the slider of Legris with the second element of White would reflect a user interface allowing the user to not only slide over each camera but then to adjust the weight of each camera in the result or to add additional attributes to the search results. 
Accordingly it would have been obvious the skilled artisan at the time of the invention having the teachings of Legris and White in front of them to modify the display of Legris with the second interface search element of White to allow the user to adjust the scale of attributes in the search result. The motivation to combine White with Legris comes from Legris that suggest alternatively search results can be as a list (Para 91, fig. 11) showing 

With respect to dependent claim 16, Legris teaches the method wherein the first interface element is presented at a first portion of the display and the second interface element is presented at a second portion of the display that is different from the first portion of the display (See figure 4a-11, where area 45 is one area and specification sheet is a second area 50). 
With respect to dependent claim 17, Legris teaches the method further comprising receiving at least one value defining a price range for the search results and filtering the search results based on the price range(See figure 6, item 56-1, price range adjustment).  
With respect to dependent claim 18, Legris teaches the method further comprising receiving an indication of a swiping motion at the display and causing the computing device to navigate among the search results in response to receiving the indication of the swiping motion. (See Para 87-90, navigate left or right or up or down and Fig. 12 (Swipe left to change products). 
With respect to dependent claim 19, Legris teaches the method further comprising receiving input describing acceptable ranges for at least two of the plurality of item 
With respect to dependent claim 20, Legris teaches the method further comprising: modifying the display to present a list of the plurality of items included in the search results instead of the first interface element and the second interface element; and sorting the list of the plurality of items included in the search results based on one of the plurality of item attributes. (See Para 91 and Fig 11, the user can tap on the first region 45 and the display changes to a list to display more than one product. See also sorting Para 85).   
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179